EXHIBIT 10.2
ALLIED HEALTHCARE INTERNATIONAL INC.
INDEMNITY AGREEMENT
          This Indemnity Agreement, effective as of January 14, 2008, is made by
and between Allied Healthcare International Inc., a New York corporation (the
“Company”), and                     , an officer and/or director of the Company
(the “Indemnitee”).
RECITALS
          A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance and/or indemnification,
due to increased exposure to litigation costs and risks resulting from their
service to such corporations, and due to the fact that the exposure frequently
bears no reasonable relationship to the compensation of such directors and
officers;
          B. Based upon their experience as business managers, the Board of
Directors of the Company (the “Board”) has concluded that, to retain and attract
talented and experienced individuals to serve as officers and directors of the
Company, and to encourage such individuals to take the business risks necessary
for the success of the Company, it is necessary for the Company to contractually
indemnify officers and directors, and to assume for itself maximum liability for
expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company;
          C. Section 722 of the Business Corporation Law of the State of New
York, under which the Company is organized (“Section 722”), empowers the Company
to indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations or enterprises; in addition, Section
721 of the Business Corporation Law expressly provides that the indemnification
provided by Section 722 is not exclusive; and
          D. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company.
AGREEMENT
          NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:
     1. Definitions.
               1.1 Agent. For the purposes of this Agreement, “agent” of the
Company means any person who is or was a director or officer of the Company or a
subsidiary of the Company; or is or was serving at the request of, for the
convenience of, or to represent the interest of the Company or a subsidiary of
the Company as a director or officer of another foreign or domestic corporation,
partnership, joint venture, trust or other enterprise or an affiliate

 



--------------------------------------------------------------------------------



 



of the Company; or was a director or officer of a foreign or domestic
corporation which was a predecessor corporation of the Company or a subsidiary
of the Company, or was a director or officer of another enterprise or affiliate
of the Company at the request of, for the convenience of, or to represent the
interests of such predecessor corporation. The term “enterprise” includes any
employee benefit plan of the Company, its subsidiaries, affiliates and
predecessor corporations.
               1.2 Expenses. For purposes of this Agreement, “expenses” includes
all direct and indirect costs of any type or nature whatsoever (including,
without limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with either the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification under this Agreement,
Section 722 or otherwise; provided, however, that expenses shall not include any
judgments, fees, ERISA excise taxes or penalties or amounts paid in settlement
of a proceeding.
               1.3 Proceeding. For the purposes of this Agreement, “proceeding”
means any threatened, pending, or completed action, suit or other proceeding,
whether civil, criminal, administrative, investigative or any other type
whatsoever.
               1.4 Subsidiary. For purposes of this Agreement, “subsidiary”
means any corporation of which more than 50% of the outstanding voting
securities is owned directly or indirectly by the Company, by the Company and
one or more other subsidiaries, or by one or more other subsidiaries.
          2. Agreement to Serve. The Indemnitee agrees to serve and/or continue
to serve as an agent of the Company, at the will of the Company (or under
separate agreement, if such agreement exists), in the capacity Indemnitee
currently serves as an agent of the Company, faithfully and to the best of his
ability so long as he is duly appointed or elected and qualified in accordance
with the applicable provisions of the Bylaws or charter documents of the Company
or any subsidiary of the Company; provided, however, that Indemnitee may at any
time and for any reason resign from such position (subject to any contractual
obligation that Indemnitee may have assumed apart from this Agreement) and that
the Company or any subsidiary shall have no obligation under this Agreement to
continue Indemnitee in any such position.
          3. Mandatory Indemnification. The Company shall indemnify the
Indemnitee:
               3.1 Third Party Actions. If the Indemnitee is a person who was or
is a party or is threatened to be made a party to any proceeding (other than an
action by or in the right of the Company) by reason of the fact that he is or
was an agent of the Company, or by reason of anything done or not done by him in
any such capacity, against any and all expenses and liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) actually and reasonably incurred
by him in connection with the investigation, defense, settlement or appeal of
such proceeding if he acted in good faith and in a manner he reasonably believed
to be in or not opposed to the best interests of the Company, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful; and

- 2 -



--------------------------------------------------------------------------------



 



               3.2 Derivative Actions. If the Indemnitee is a person who was or
is a party or is threatened to be made a party to any proceeding by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that he is or was an agent of the Company, or by reason of anything done or not
done by him in any such capacity, against any amounts paid in settlement of any
such proceeding and all expenses actually and reasonably incurred by him in
connection with the investigation, defense, settlement, or appeal of such
proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company; except that no
indemnification under this subsection shall be made in respect of any claim,
issue or matter as to which such person shall have been finally adjudged to be
liable to the Company by a court of competent jurisdiction due to willful
misconduct of a culpable nature in the performance of his duty to the Company,
unless and only to the extent that the court in which such proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such amounts which such court
shall deem proper; and
               3.3 Exception for Amounts Covered by Insurance. Notwithstanding
the foregoing, the Company shall not be obligated to indemnify the Indemnitee
for expenses or liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been paid directly to Indemnitee by directors’ and
officers’ liability insurance (“D&O Insurance”).
          4. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by him in the investigation, defense, settlement or
appeal of a proceeding but not entitled, however, to indemnification for all of
the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled.
          5. Mandatory Advancement of Expenses. Subject to Section 8 below, the
Company shall advance all expenses incurred by the Indemnitee in connection with
the investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company or by reason of anything
done or not done by him in any such capacity. Indemnitee hereby undertakes to
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined that the Indemnitee is not entitled to be indemnified by the
Company under the provisions of this Agreement, the Certificate of Incorporation
or Bylaws of the Company, the Business Corporation Law of the State of New York
or otherwise. The advances to be made hereunder shall be paid by the Company to
the Indemnitee within forty-five (45) days following delivery of a written
request therefor by the Indemnitee to the Company. Notwithstanding the foregoing
provisions of this Section 5, the Company shall not be obligated to advance any
expenses to Indemnitee arising from a lawsuit filed by the Company against the
Indemnitee if a determination is reasonably made in good faith, within
forty-five (45) days of Indemnitee’s request to be advanced expenses, by the
Board of Directors by a majority vote of a quorum consisting of directors who
are not parties to the proceeding (or, if no such quorum exists, by independent
legal counsel in a written opinion) that the facts known to the decision making
party at the time such determination is made demonstrate clearly and
convincingly that

- 3 -



--------------------------------------------------------------------------------



 



such person acted in bad faith or in a manner that such person did not believe
to be in, or not opposed to, the best interests of the Company. If the Board of
Directors makes such a determination, Indemnitee may have such decision reviewed
by another forum, in the manner set forth in Sections 7.3, 7.4 and 7.5 hereof,
and the burden of proof shall be on the Company to demonstrate that, based on
the facts known at the time, the Indemnitee acted in a manner set forth in the
previous sentence.
          6. Notice and Other Indemnification Procedures.
               6.1 Promptly after receipt by the Indemnitee of notice of the
commencement of or the threat of commencement of any proceeding, the Indemnitee
shall, if the Indemnitee believes that indemnification with respect thereto may
be sought from the Company under this Agreement, notify the Company of the
commencement or threat of commencement thereof.
               6.2 If, at the time of the receipt of a notice of the
commencement of a proceeding pursuant to Section 6.1 hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
               6.3 In the event the Company shall be obligated to advance the
expenses for any proceeding against the Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
approved by the Indemnitee, upon the delivery to the Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
of counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that (a) the Indemnitee shall have the right to employ his
own counsel in any such proceeding at the Indemnitee’s expense; (b) the
Indemnitee shall have the right to employ his own counsel in connection with any
such proceeding, at the expense of the Company, if such counsel serves in a
review, observer, advice and counseling capacity and does not otherwise
materially control or participate in the defense of such proceeding; and (c) if
(i) the employment of counsel by the Indemnitee has been previously authorized
by the Company, (ii) the Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and the Indemnitee in the
conduct of any such defense or (iii) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company.
          7. Determination of Right to Indemnification.
               7.1 To the extent the Indemnitee has been successful on the
merits or otherwise in defense of any proceeding referred to in Section 3.1 or
3.2 of this Agreement or in the defense of any claim, issue or matter described
therein, the Company shall indemnify the

- 4 -



--------------------------------------------------------------------------------



 



Indemnitee against expenses actually and reasonably incurred by him in
connection with the investigation, defense or appeal of such proceeding,
          7.2 In the event that Section 7.1 is inapplicable, the Company shall
nonetheless indemnify the Indemnitee unless the Company shall prove by clear and
convincing evidence to a forum listed in Section 7.3 below that the Indemnitee
has not met the applicable standard of conduct required to entitle the
Indemnitee to such indemnification.
          7.3 The Indemnitee shall be entitled to select the forum in which the
validity of the Company’s claim under Section 7.2 hereof that the Indemnitee is
not entitled to indemnification will be heard from among the following:
               (a) A quorum of the Board consisting of directors who are not
parties to the proceeding for which indemnification is being sought;
               (b) The stockholders of the Company;
               (c) Legal counsel selected by the Indemnitee, and reasonably
approved by the Board, which counsel shall make such determination in a written
opinion; or
               (d) A panel of three arbitrators, one of whom is selected by the
Company, another of whom is selected by the Indemnitee and the last of whom is
selected by the first two arbitrators so selected.
          7.4 As soon as practicable, and in no event later than 30 days after
written notice of the Indemnitee’s choice of forum pursuant to Section 7.3
above, the Company shall, at its own expense, submit to the selected forum in
such manner as the Indemnitee or the Indemnitee’s counsel may reasonably
request, its claim that the Indemnitee is not entitled to indemnification; and
the Company shall act in the utmost good faith to assure the Indemnitee a
complete opportunity to defend against such claim.
          7.5 If the forum listed in Section 7.3 hereof selected by Indemnitee
determines that Indemnitee is entitled to indemnification with respect to a
specific proceeding, such determination shall be final and binding on the
Company. If the forum listed in Section 7.3 hereof selected by Indemnitee
determines that Indemnitee is entitled to indemnification with respect to a
specific proceeding, the Indemnitee shall have the right to apply to the court
in which that proceeding is or was pending or any other court of competent
jurisdiction, for the purpose of enforcing the Indemnitee’s right to
indemnification pursuant to the Agreement.
          7.6 Notwithstanding any other provision in this Agreement to the
contrary, the Company shall indemnify the Indemnitee against all expenses
incurred by the Indemnitee in connection with any hearing or proceeding under
this Section 7 involving the Indemnitee and against all expenses incurred by the
Indemnitee in connection with any other proceeding between the Company and the
Indemnitee involving the interpretation or enforcement of the rights of the
Indemnitee under this Agreement unless a court of competent jurisdiction finds
that each of the material claims and/or defenses of the Indemnitee in any such
proceeding was frivolous or not made in good faith.

- 5 -



--------------------------------------------------------------------------------



 



          8. Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:
               8.1 Claims Initiated by Indemnitee. To indemnify or advance
expenses to the Indemnitee with respect to proceedings or claims initiated or
brought voluntarily by the Indemnitee and not by way of defense, except with
respect to proceedings specifically authorized by the Board of Directors or
brought to establish or enforce a right to indemnification under this Agreement,
the Bylaws or charter documents of the Company or any subsidiary, or any statute
or law or otherwise as required under Section 722, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate; or
               8.2 Unauthorized Settlements. To indemnify the Indemnitee
hereunder for any amounts paid in settlement of a proceeding unless the Company
consents in advance in writing to such settlement; or
               8.3 Unlawful Indemnification. To indemnify the Indemnitee if a
final decision by a court having jurisdiction in the matter shall determine that
such indemnification is not lawful. In this respect, the Company and the
Indemnitee have been advised that the Securities and Exchange Commission takes
the position that indemnification for liabilities arising under the federal
securities law is against public policy and is, therefore, unenforceable and
that claims for indemnification should be submitted to appropriate courts for
adjudication.
          9. Non-exclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which the Indemnitee may have under any provision of law, the
Company’s Certificate of Incorporation or Bylaws, the vote of the Company’s
stockholders or disinterested directors, other agreements, or otherwise, both as
to action in his official capacity and to action in another capacity while
occupying his position as an agent of the Company, and the Indemnitee’s rights
hereunder shall continue after the Indemnitee has ceased acting as an agent of
the Company and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.
          10. General Provisions
               10.1 Interpretation of Agreement. It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law, except as expressly limited herein.
               10.2 Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (a) the validity, legality and enforceability of the remaining
provisions of the Agreement (including, without limitation, all portions of any
paragraphs of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby, and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not

- 6 -



--------------------------------------------------------------------------------



 



themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 10.1 hereof
               10.3 Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
               10.4 Subrogation. In the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary or desirable to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.
               10.5 Counterparts. This Agreement may be executed in one or more
counterparts, which shall together constitute one agreement.
               10.6 Successors and Assigns. The terms of this Agreement shall
bind, and shall inure to the benefit of, the successors and assigns of the
parties hereto.
               10.7 Notice. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (a) if delivered by hand and receipted for by the party addressee or
(b) if mailed by certified or registered mail with postage prepaid, on the third
business day after the mailing date. Addresses for notice to either party are as
shown on the signature page of this Agreement, or as subsequently modified by
written notice.
               10.8 Governing Law. This Agreement shall be governed exclusively
by and construed according to the laws of the State of New York, as applied to
contracts between New York residents entered into and to be performed entirely
within New York
               10.9 Consent to Jurisdiction. The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of New
York for all purposes in connection with any action or proceeding which arises
out of or relates to this Agreement.
[The remainder of this page has intentionally been left blank.]

- 7 -



--------------------------------------------------------------------------------



 



     The parties hereto have entered into this Indemnity Agreement effective as
of the date first written above.

                  ALLIED HEALTHCARE INTERNATIONAL INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
      245 Park Avenue    
 
      New York, New York 10167    
 
                INDEMNITEE    
 
                     
 
      Name:    
 
      Address:    

- 8 -